928 F.2d 404
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Junior Ray HOSKINS, Plaintiff-Appellant,v.Helen PRATT, Roberta Sewell, M.L. Rishi,Defendants-Appellees, (91-5187),Lisa Coursey, Lonnie Winn, Defendants,Harold O'Daniel, Defendant-Appellee.  (91-5200).
Nos. 91-5187, 91-5200.
United States Court of Appeals, Sixth Circuit.
March 20, 1991.

1
E.D.Ky., Nos. 89-00344, 89-00250;  Kreig (M).


2
E.D.Ky.


3
DISMISSED.


4
Before KRUPANSKY and BOGGS, Circuit Judges, and WOODS, District Judge.*

ORDER

5
These appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


6
A review of the documents before the court indicates that on July 13, 1990, the 42 U.S.C. Sec. 1983 actions were dismissed pursuant to a settlement agreement of the parties.  Appellant's August 6, 1990, appeals (appeal nos. 90-6042 and 90-6043) were dismissed by this court on October 2, 1990, on the basis that a settlement agreement is not appealable.    See White v. Commissioner, 776 F.2d 976, 977-78 (11th Cir.1985) (per curiam).  Appellant filed additional notices of appeal on February 4, 1991, which were docketed as appeal nos. 91-5187 and 91-5200.


7
It is ORDERED that appeal nos. 91-5187 and 91-5200 be, and they hereby are, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.  This court lacks jurisdiction to consider appellant's appeals from a nonappealable order.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation